 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   MARTA E. VILLACORTA (NY SBN 4918280)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 5   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 6   Email: timothy.s.laffredi@usdoj.gov;
            marta.villacorta@usdoj.gov
 7
     Attorneys for Andrew R. Vara,
 8   Acting United States Trustee for Region 3 1
 9
                                 UNITED STATES BANKRUPTCY COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
11
     In re:                                                   Bankruptcy Case
12                                                            No. 19-30088 (DM)
     PG&E CORPORATION,
13
                - and -                                       Chapter 11
14
     PACIFIC GAS AND ELECTRIC                                 (Lead Case)
15   COMPANY,
16                                                            (Jointly Administered)
                                     Debtors.
17                                                            Date: June 12, 2019
      Affects PG&E Corporation
      Affects Pacific Gas and Electric Company               Time: 9:30 a.m. (Pacific Time)
18                                                            Place: United States Bankruptcy Court
      Affects both Debtors
19                                                                    Courtroom 17, 16th Floor
     * All papers shall be filed in the lead case,                    San Francisco, CA 94102
20   No. 19-30088 (DM)                                               [ECF No. 2197]

21
22        LIMITED OBJECTION OF THE UNITED STATES TRUSTEE TO THE
         APPLICATION PURSUANT TO 11 U.S.C. §§ 327 AND 328 FOR AN ORDER
23   AUTHORIZING EMPLOYMENT AND RETENTION OF DELOITTE & TOUCHE LLP
24    AS AUDITOR AND ADVISOR NUNC PRO TUNC TO THE PETITION DATE (ECF
                                 No. 2197)
25
26
              In support of his limited objection (the “Limited Objection”) to the Application Pursuant
27
28   1  Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy Hope Davis,
     United States Trustee for Region 17, who is recused from the above-captioned cases.

                                                         Page -1-

     Case: 19-30088         Doc# 2396        Filed: 06/05/19        Entered: 06/05/19 13:08:45            Page 1 of
                                                          5
 1
     to 11 U.S.C. §§ 327 and 328 for an Order Authorizing Employment and Retention of Deloitte &
 2
     Touche LLP as Auditor and Advisor Nunc Pro Tunc to the Petition Date (ECF No. 2197,
 3
     “Application”), Andrew R. Vara, the Acting United States Trustee for Region Three (“U.S.
 4
     Trustee”), through his undersigned counsel, states as follows:
 5
            1.      This Court has jurisdiction to hear the Limited Objection.
 6
            2.      Pursuant to 28 U.S.C. § 586, the U. S. Trustee is charged with the administrative
 7
     oversight of cases commenced pursuant to chapter 11 of title 11 of the United States Code (the
 8
     “Bankruptcy Code”). This duty is part of the U. S. Trustee’s overarching responsibility to
 9
10   enforce the bankruptcy laws as written by Congress and interpreted by the courts. See United

11   States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96

12   (3d Cir. 1994) (noting that the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307,

13   which goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

14   Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

15          3.      Pursuant to 11 U.S.C. § 307, the U.S. Trustee has standing to be heard with regard
16   to the Objection.
17          4.      On January 29, 2019 (the “Petition Date”), the Debtors commenced the above-
18   captioned cases by filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.
19   See ECF No. 1. No trustee has been appointed in the Debtors’ cases. See generally Case
20   Dockets
21          5.      On February 12, 2019, the United States Trustee appointed an Official Committee
22
     of Unsecured Creditors (the “Committee”). See ECF No. 409. On February 15, 2019, the
23
     United States Trustee appointed an Official Committee of Tort Claimants. See ECF No. 453.
24
            6.      The Debtors filed the Application on May 22, 2019.
25
                                                        I.
26
                                               INTRODUCTION
27
            The United States Trustee does not necessarily object to the retention of DeLoitte &
28
     Touche (“DeLoitte”), but objects to certain aspects of its retention, namely because the Debtor

                                                  Page -2-

     Case: 19-30088      Doc# 2396      Filed: 06/05/19      Entered: 06/05/19 13:08:45        Page 2 of
                                                     5
 1
     has failed to satisfy its burden of showing that the Application meets the requirements of
 2
     Bankruptcy Code Section 327(a) and Rule 2014 of the Federal Rules of Bankruptcy Procedure. 2
 3
     Specifically,
 4
                  •   The Application requests nunc pro tunc relief to the petition date but the Debtor
 5
                      has made no showing to support such relief. If the Court determines that the
 6
                      Application should be approved, the U.S. Trustee objects to the nunc pro tunc
 7
                      approval of the Application on this record.
 8
                  •   It is unclear whether DeLoitte intends to seek reimbursement for defense of its fee
 9
10                    applications. The Order should contain a provision prohibiting reimbursement for

11                    fees incurred in defense of fee applications.

12           Accordingly, the Application should be denied as to these requests. If the Court

13   determines that the Application and Declaration contain sufficient information to grant retention

14   on an interim basis, the U.S. Trustee reserves all rights, including the right to discovery and an

15   evidentiary hearing, to supplement this Limited Objection, and to seek disgorgement of amounts
16   paid by the Debtor.
17
                                                            II.
18
                                             STATEMENT OF FACTS
19
20           7.       Debtor commenced this case by filing a voluntary petition under Chapter 11 of

21   the Bankruptcy Code on January 29, 2019 (the “Petition Date”). [ECF No. 1]. The Application

22   was filed on May 22, 2019 [ECF No. 2197].

23           8.       The Application was accompanied by the Declaration of Timothy Gillam in

24   Support of the Application [ECF No. 2198]. The Engagement Agreements attached as exhibits

25   to the Application are dated February 19, 2019. The Applications were thus not filed until
26   approximately ninety days later.
27
     2 Hereinafter, all references to “Section” in the Motion are to provisions of the Bankruptcy Code, title 11 of the
28
     United States Code, 11 U.S.C. §§ 101-1532 as amended, unless otherwise indicated. All references to “FRBP” are to
     the Federal Rules of Bankruptcy Procedure.

                                                         Page -3-

     Case: 19-30088         Doc# 2396        Filed: 06/05/19        Entered: 06/05/19 13:08:45             Page 3 of
                                                          5
 1
            9.      The Engagement Agreements indicate that DeLoitte intends to be reimbursed for
 2
     expenses. It is unclear as to whether or not DeLoitte intends to seek compensation for
 3
     reimbursement of attorney fees incurred in defense of fee applications.
 4
 5                                                    III.
 6                                              ARGUMENT
 7          A. The Request for Nunc Pro Tunc Relief Should Be Denied Because the
               Application Does Not Demonstrate That It Satisfies the Ninth Circuit’s
 8             Governing Standard.
 9
10          The Application states that it seeks nunc pro tunc employment, but fails to cite any
11   applicable case law or provide analysis as to how it satisfies Ninth Circuit standards.
12
            “Court approval of the employment of counsel for a debtor in possession is sine qua non
13
     to counsel getting paid. Failure to receive court approval for the employment of a professional in
14
15   accordance with § 327 and Rule 2014 precludes the payment of fees.” DeRonde v. Shirley (In re

16   Shirley), 134 B.R. 940, 943 (9th Cir. B.A.P. 1992) (citation omitted). “There is just no hardship
17   in requiring attorneys to observe the strict requirements of § 327 because professionals are
18
     charged with knowledge of the law.” In re Downtown Investment Club III, 89 B.R. 59, 63-64
19
     (9th Cir. B.A.P. 1988).
20
21          The Ninth Circuit has limited the grant of retroactive employment orders to cases in

22   which exceptional circumstances are demonstrated. In re Occidental Fin. Group, Inc., 40 F.3d
23   1059, 1062 (9th Cir. 1994). To establish the presence of exceptional circumstances,
24
     professionals seeking retroactive approval must satisfy two requirements: they must (1)
25
     satisfactorily explain their failure to receive prior judicial approval; and (2) demonstrate that
26
27   their services benefitted the bankrupt estate in a significant manner.” Atkins v. Wain, Samuel &

28   Co. (In re Atkins), 69 F.3d 970, 974 (9th Cir. 1995).


                                                    Page -4-

     Case: 19-30088       Doc# 2396      Filed: 06/05/19       Entered: 06/05/19 13:08:45       Page 4 of
                                                      5
 1
             10.     Here, the Application was filed more than 90 days after the Engagement
 2
     Agreements were entered into. The Application does not cite, let alone argue, either of the two
 3
     Atkins factors. It therefore fails to demonstrate “exceptional circumstances.” Id.
 4
             B. There is no Reimbursement of Fees Incurred Defending Fee Applications
 5
             11.     The Engagement Agreements indicate that DeLoitte intends to be reimbursed for
 6
     expenses. It is unclear as to whether or not DeLoitte intends to seek compensation for
 7
     reimbursement of attorney fees incurred in defense of fee applications. Reimbursement for fees
 8
     incurred in defense of fee applications is not compensable by the estate as held by the U.S.
 9
10   Supreme Court in Baker Botts LLP v ASARCO LLC, 135 S. Ct. 2158 (2015). The U.S. Trustee

11   recommends that the following or similar language be included in any Order approving the

12   Application.
                                                     IV.
13
                                              CONCLUSION
14
             12.     The Application was not filed in a timely manner. The Applicant has not
15
     demonstrated that the Application should be granted nunc pro tunc to the Petition Date. The
16
17   Order should clarify that the Applicant may not seek reimbursement for fees incurred in defense

18   of fee applications.

19           WHEREFORE the U.S. Trustee requests that this Court issue an order denying the
20
     Applications to the extent of this Objection and/or granting such other relief as this Court deems
21
     appropriate, fair and just.
22
23   Dated: June 5, 2019                           Andrew R. Vara
                                                   Acting United States Trustee, Region 3
24
                                                   /s/ Timothy S. Laffredi
25                                                 Assistant United States Trustee
26
27
28


                                                   Page -5-

     Case: 19-30088         Doc# 2396   Filed: 06/05/19       Entered: 06/05/19 13:08:45      Page 5 of
                                                     5
